DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. However, the single figure of the drawings fails to show any part(s) of the method and structure of claims 11-27, as the single figure merely is a graph in which conversion rates of an exhaust gas purification device of a drive device are illustrated. None of the process steps, or the structural elements corresponding to the process steps, of the method of claims 11-26 are shown. None of the structural elements of the drive device of claim 27 are shown. Therefore, these features must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 15 and 22 are objected to because of the following informalities:  
Claim 15 should be amended to remove the space immediately preceding the first comma in line 4 of the claim.
Claim 15 recites “at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder” in lines 5-11, which should be amended to instead recite --at least one [[of]] of: reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel; increasing a supplied quantity of fresh gas supplied to the internal combustion engine; adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing;
Claim 22 should be amended to remove the space immediately preceding the first comma in line 4 of the claim.
Claim 22 recites “at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder” in lines 5-11, which should be amended to instead recite --at least one [[of]] of: reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel; increasing a supplied quantity of fresh gas supplied to the internal combustion engine; adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing; and deactivating another cylinder-- for grammar and clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exhaust gas purification device” in claims 15-18 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder” in lines 7-8. Specifically, it is unclear what exactly is meant by “the cylinder” in line 8 in view of the preceding at least one cylinder--.
Claim 11 also recites “continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation” in lines 9-11. Firstly, claim 11 previously recites “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 7-8, and it is unclear whether “each remaining cylinder, not deactivated,…” in line 9 and/or “each remaining cylinder” in line 10 is/are intended to correspond to the all cylinders of the plurality of cylinders that are not the “at least one cylinder” of line 7 or whether “each remaining cylinder, not deactivated,…” in line 9 and/or “each remaining cylinder” in line 10 is/are intended to have a different meaning. Next, it is unclear whether “before cylinder deactivation” in line 11 is intended to refer to “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 7-8 or whether “before cylinder deactivation” in line 11 is intended to have a different meaning.
Claims 12-26 are dependent from claim 11, such that claims 12-26 also include the indefinite subject matter recited in claim 11, such that claims 12-26 are also rejected for at least the same reasons that claim 11 is rejected, as discussed in detail above with respect to claim 11.

Claim 14 recites “determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or the subsequent quantity of fuel is a maximum quantity of fuel” in lines 3-5. Specifically, it is unclear whether “the subsequent quantity of fuel is a maximum quantity of fuel” in lines 4-5 is intended to be recited in the alternative to “determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition” in lines 3-4 via the inclusion of “or” in line 4 or whether “the subsequent quantity of fuel is a maximum quantity of fuel” in lines 4-5 is intended to be descriptive of an alternative “determining the subsequent quantity of fuel supplied during the cylinder deactivation” (e.g., --determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or so that the subsequent quantity of fuel is a maximum quantity of fuel--).
Claim 14 also recites “combining the exhaust gas of all cylinders downstream of outlet valves” in line 2, and it is unclear whether “the exhaust gas” in line 2 is intended to be the same as or different from “the exhaust gas” in line 4, given that “the exhaust gas” in line 2 of claim 14 appears to refer to separate streams of exhaust gas prior to combination whereas line 4 of claim 14 does not clearly specify whether “the exhaust gas” is combined exhaust gas or any one or more of the exhaust gas streams through one or more outlet valves prior to the combining of the exhaust gas.
Claims 15-19 are dependent from claim 14, such that claims 15-19 also include the indefinite subject matter recited in claim 14, such that claims 15-19 are also rejected for at least the same reasons that claim 14 is rejected, as discussed in detail above with respect to claim 14.

Claim 15 recites “adjusting the ignition in an earlier direction” in line 9. Claim 15 is dependent from claim 11 via claims 12-14; however, none of claims 11-15 previously introduce “an ignition,” such that it is unclear what exactly is meant by “the ignition” in line 9 of claim 15. Claim 11 does, however, introduce “ignition timing” in line 4, and it is unclear whether “the ignition” in line 9 of claim 15 is intended to refer to “ignition timing” in line 4 of claim 11. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 9 of claim 15 to instead recite --adjusting the ignition timing in an earlier direction--.
Claim 15 also recites “deactivating another cylinder” in line 11. Claim 11 previously recites “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 7-8, and it is unclear whether “deactivating another cylinder” in line 11 of claim 15 is intended to refer to another cylinder of the plurality of cylinders that is not the “at least one cylinder” of line 7 of claim 11 or whether deactivating another cylinder” in line 11 of claim 15 is intended to have a different meaning.
Claims 16-19 are dependent from claim 16, such that claims 16-19 also include the indefinite subject matter recited in claim 16, such that claims 16-19 are also rejected for at least the same reasons that claim 16 is rejected, as discussed in detail above with respect to claim 16.

Claim 21 recites “determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or the subsequent quantity of fuel is a maximum quantity of fuel” in lines 3-5. Specifically, it is the subsequent quantity of fuel is a maximum quantity of fuel” in lines 4-5 is intended to be recited in the alternative to “determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition” in lines 3-4 via the inclusion of “or” in line 4 or whether “the subsequent quantity of fuel is a maximum quantity of fuel” in lines 4-5 is intended to be descriptive of an alternative “determining the subsequent quantity of fuel supplied during the cylinder deactivation” (e.g., --determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or so that the subsequent quantity of fuel is a maximum quantity of fuel--).
Claim 21 also recites “combining the exhaust gas of all cylinders downstream of outlet valves” in line 2, and it is unclear whether “the exhaust gas” in line 2 is intended to be the same as or different from “the exhaust gas” in line 4, given that “the exhaust gas” in line 2 of claim 21 appears to refer to separate streams of exhaust gas prior to combination whereas line 4 of claim 21 does not clearly specify whether “the exhaust gas” is combined exhaust gas or any one or more of the exhaust gas streams through one or more outlet valves prior to the combining of the exhaust gas.

Claim 22 recites “adjusting the ignition in an earlier direction” in line 9. Claim 22 is dependent from claim 11; however, neither of claims 11 and 22 previously introduces “an ignition,” such that it is unclear what exactly is meant by “the ignition” in line 9 of claim 22. Claim 11 does, however, introduce “ignition timing” in line 4, and it is unclear whether “the ignition” in line 9 of claim 22 is intended to refer to “ignition timing” in line 4 of claim 11. Thus, there appears to be improper antecedent basis for the limitation in the timing in an earlier direction--.
Claim 22 also recites “deactivating another cylinder” in line 11. Claim 22 previously recites “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 7-8, and it is unclear whether “deactivating another cylinder” in line 11 of claim 22 is intended to refer to another cylinder of the plurality of cylinders that is not the “at least one cylinder” of line 7 of claim 22 or whether deactivating another cylinder” in line 11 of claim 22 is intended to have a different meaning.

Claim 26 recites “the exhaust gas purification device” in line 3. Claim 26 is dependent from claim 11 via claim 23; however, none of claims 11, 23 and 26 previously introduce “an exhaust gas purification device,” such that it is unclear what exactly is meant by “the exhaust gas purification device” in line 3 of claim 26. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 27 recites “an engine controller to reduce a drive torque produced by the internal combustion engine, by adjusting an ignition timing, set at the internal combustion engine, in a retarded direction, starting from an initial ignition timing, until the ignition timing corresponds to a threshold ignition; deactivating at least one cylinder, among a plurality of cylinders, by suspending fuel injection into the cylinder, and continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder of the internal combustion engine with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation, thereby setting a substoichiometric fuel/oxygen ratio” in lines 3-13. As best understood by the examiner, the claim phrase “to reduce a drive torque produced by the internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02). Also, as best understood by the examiner, the subsequent recitations “by adjusting an ignition timing, set at the internal combustion engine, in a retarded direction, starting from an initial ignition timing, until the ignition timing corresponds to a threshold ignition; deactivating at least one cylinder, among a plurality of cylinders, by suspending fuel injection into the cylinder, and continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder of the internal combustion engine with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation, thereby setting a substoichiometric fuel/oxygen ratio” appear to merely provide further description of the recitation of intended use or purpose. It is completely unclear what Applicant is attempting to require of structure of the claimed “drive device” via the narrative claim phrases “to reduce a drive torque produced by the internal combustion engine, by adjusting an ignition timing, set at the internal combustion engine, in a retarded direction, starting from an initial ignition timing, until the ignition timing corresponds to a threshold ignition; deactivating at least one cylinder, among a plurality of cylinders, by suspending fuel injection into the cylinder, and continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder of the internal combustion engine with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation, thereby setting a substoichiometric fuel/oxygen ratio.” 
Claim 27 recites “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder” in lines 8-9. Specifically, it is unclear what exactly is meant by “the cylinder” in line 9 in view of the preceding recitation of “at least one cylinder,” as it is unclear in the case in which “at least one cylinder” includes more than one cylinder which cylinder of the “at least one cylinder” would be “the cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 9 of claim 27 to instead recite --the at least one cylinder--.
Claim 27 also recites “continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation” in lines 10-13. Firstly, claim 27 previously recites “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 8-9, and it is unclear whether “each remaining cylinder, not deactivated,…” in line 10 and/or “each remaining cylinder” in line 11 is/are intended to correspond to the all cylinders of the plurality of cylinders that are not the “at least one cylinder” of line 8 or whether “each remaining cylinder, not deactivated,…” in line 10 and/or “each remaining cylinder” in line 11 is/are intended to have a different meaning. Next, it is unclear whether “before cylinder deactivation” in lines 11-12 is intended to refer to “deactivating at least one cylinder, among the plurality of cylinders,…” in lines 8-9 or whether “before cylinder deactivation” in lines 11-12 is intended to have a different meaning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 20, 22-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012022153 A1 to Paukner et al. (hereinafter: “Paukner”).
With respect to claim 11, Paukner teaches a method for operating a drive device, including an internal combustion engine with a plurality of cylinders, to reduce a drive torque produced by the internal combustion engine [the claim phrase “for operating a drive device, including an internal combustion engine with a plurality of cylinders, to reduce a drive torque produced by the internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], comprising: adjusting ignition timing set at the {as discussed by at least ¶ 0008, 0013, 0038-0039 & 0044-0046, an ignition angle ZW (e.g., “ignition timing”) of a gasoline engine 14 is adjusted, via a control unit 12, from a relatively advanced first timing [such as at a definable initial time (e.g., “initial ignition time”] to a relatively delayed second timing (e.g., “threshold ignition timing”)}; deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder (as discussed by at least ¶ 0008-0010, 0014, 0017, 0019, 0038-0039, 0046, 0048-0049 & 0052-0053, fuel supply to at least one cylinder 34 of a plurality of cylinders 34 of the gasoline engine 14 is switched off, via the control unit 12, thereby deactivating the at least one cylinder 34); continuing to operate each remaining cylinder, not deactivated, using the ignition timing {for example, as discussed by at least ¶ 0008, 0013-0014, 0017, 0019, 0038-0039, 0044-0046, 0048-0049 & 0052-0053, the cylinders 34 of the gasoline engine 14 other than the at least one cylinder 34 (e.g., “remaining cylinders”) are not deactivated [such as at times in which the at least one cylinder 34 is deactivated, or at other times in which the at least one cylinder 34 is not deactivated (or reactivated)] and are operated, via the control unit 12, such that ignition occurs at the ignition angle ZW [such as at the relatively delayed second timing or at another ignition timing (such as the relatively advanced first timing]} and supplying each remaining cylinder of the internal combustion engine with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation, thereby setting a substoichiometric fuel/oxygen ratio {for example, as discussed by at least ¶ 0008-0010, 0021, 0038-0040, 0046 & 0054, the “remaining cylinders” [either when the at least one cylinder 34 is deactivated, or when the at least one cylinder 34 is not deactivated (or reactivated)] are operated, via the control unit 12, such that fuel supply to each of the “remaining cylinders” is increased from a relatively smaller first amount of fuel (e.g., “initial quantity of fuel”) to a relatively larger second amount of fuel (e.g., “subsequent quantity of fuel”) is increased to each of the “remaining cylinders,” thereby setting a combustion lambda of each of the “remaining cylinders” to a value less than 1 (e.g., “setting a substoichiometric fuel/oxygen ratio”), where the relatively smaller first amount of fuel being supplied at a time preceding an instance of cylinder deactivation [e.g., the instance of cylinder deactivation either corresponding to the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder” or to another earlier (or later) instance of cylinder deactivation different from the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder”]}. 

With respect to claim 12, Paukner teaches the method according to claim 11, further comprising supplying each remaining cylinder with a quantity of oxygen equal to an initial quantity of oxygen supplied before the cylinder deactivation {for example, as discussed by at least ¶ 0008-0010, 0014, 0018, 0021, 0040, 0046 & 0050, a first quantity of oxygen supplied at a first time to at least each of the “remaining cylinders” [either when the at least one cylinder 34 is deactivated, or when the at least one cylinder 34 is not deactivated (or reactivated)] is at least at times the same as a second quantity of oxygen supplied at a second time to at least each of the “remaining cylinders” [either when the at least one cylinder 34 is deactivated, or when the at least one cylinder 34 is not deactivated (or reactivated)], the second time preceding the instance of cylinder deactivation [e.g., the instance of cylinder deactivation either corresponding to the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder” or to another earlier (or later) instance of cylinder deactivation different from the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder”]}. 

With respect to claim 13, Paukner teaches the method according to claim 12, further comprising, during the cylinder deactivation, feeding fresh gas through the at least one deactivated cylinder and discharging as exhaust gas (as discussed by at least ¶ 0019, 0046 & 0052). 

With respect to claim 20, Paukner teaches the method according to claim 11, further comprising, during the cylinder deactivation, feeding fresh gas through the at least one deactivated cylinder and discharging as exhaust gas (as discussed in detail above with respect to at least claim 13). 

With respect to claim 22, Paukner teaches the method according to claim 11, further comprising: supplying exhaust gas of the internal combustion engine to an [as depicted by at least Fig. 1 in view of at least ¶ 0038, the exhaust gas from the gasoline engine 14 is routed to each of a catalytic converter 24 and a particle filter 22, where the particle filter 22 (or the catalytic converter 24 in combination with the particle filter 22) is understood to be the same as a “exhaust gas purification device”]; determining a temperature in the exhaust gas purification device [as discussed by at least ¶ 0008-0009, 0012, 0041-0047 & 0055, a temperature of the particle filter 22 is determined], and, when a limiting value is exceeded by the temperature, at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that none of the alternatively-recited process steps “at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder” are required to be performed by the claimed method for at least the reason that the method fails to require that the conditional phrase “when a limiting value is exceeded by the temperature” is necessarily satisfied during performing of the me (e.g., when the limiting value is never exceeded by the temperature during the performing of the method), such that none of the alternatively-recited process steps “at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder” necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0008-0009, 0011, 0016, 0042-0044 & 0047-0048, an opening of a throttle valve 16 is increased (e.g., “increasing a supplied quantity of fresh gas supplied to the internal combustion engine”) at times including when the temperature of the particle filter 22 exceeds a predetermined minimum temperature (or a temperature lower than the predetermined minimum temperature, such as a lowest possible temperature) (e.g., “limiting value”); because reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, and increasing a supplied quantity of fresh gas supplied to the internal combustion engine, and adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 23, Paukner teaches the method according to claim 11, further comprising supplying the internal combustion engine with the subsequent quantity of fuel in an enrichment time period, at least one of starting before the cylinder deactivation and ending after the cylinder deactivation [for example, as discussed by at least ¶ 0008-0010, 0021, 0038-0040, 0046 & 0054, at least the “remaining cylinders” [either when the at least one cylinder 34 is deactivated, or when the at least one cylinder 34 is not deactivated (or reactivated)] are supplied with the relatively larger second amount of fuel (e.g., “subsequent quantity of fuel”), with the combustion lambda of at least each of the “remaining cylinders” being less than 1 for a period of time (e.g., “in an enrichment time period”) either preceding or following the instance of cylinder deactivation, such as during a preceding instance of cylinder deactivation or during a subsequent instance of cylinder deactivation; because starting before the cylinder deactivation and ending after the cylinder deactivation are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 24, Paukner teaches the method according to claim 23, further comprising initiating the enrichment time period when a change in torque is predicted based on at least one operating parameter of the drive device (as discussed by at least ¶ 0014-0016). 

With respect to claim 26, Paukner teaches the method according to claim 23, further comprising ending the enrichment time period after the cylinder deactivation ends, as soon as an oxygen filling level of an oxygen accumulator of the exhaust gas purification device has reached a setpoint filling level {for example, as discussed by at least ¶ 0008-0010, 0021, 0038-0040 & 0046-0054, conclusion of the interval in which the relatively larger second amount of fuel is supplied to the “remaining cylinders” occurs at times including after the instance of cylinder deactivation [e.g., the instance of cylinder deactivation either corresponding to the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder” or to another earlier (or later) instance of cylinder deactivation different from the claimed process step of “deactivating at least one cylinder, among the plurality of cylinders, by suspending fuel injection into the cylinder”], at times including when exhaust gas oxygen content filling the catalytic converter 24 has reached a level which has provided sufficient regeneration of the particle filter 22}. 

With respect to claim 27, Paukner teaches a drive device, comprising: an internal combustion engine with a plurality of cylinders; and an engine controller to reduce a drive torque produced by the internal combustion engine, by adjusting an ignition timing, set at the internal combustion engine, in a retarded direction, starting from an initial ignition timing, until the ignition timing corresponds to a threshold ignition; deactivating at least one cylinder, among a plurality of cylinders, by suspending fuel injection into the cylinder, and continuing to operate each remaining cylinder, not deactivated, using the [the claim phrase “to reduce a drive torque produced by the internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02; also, see: MPEP 2114_II&IV), and the subsequent recitations “by adjusting an ignition timing, set at the internal combustion engine, in a retarded direction, starting from an initial ignition timing, until the ignition timing corresponds to a threshold ignition; deactivating at least one cylinder, among a plurality of cylinders, by suspending fuel injection into the cylinder, and continuing to operate each remaining cylinder, not deactivated, using the ignition timing and supplying each remaining cylinder of the internal combustion engine with a subsequent quantity of fuel larger than an initial quantity of fuel supplied before cylinder deactivation, thereby setting a substoichiometric fuel/oxygen ratio” appear to merely provide further description of the recitation of intended use or purpose; nevertheless, as discussed by at least claim 11]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paukner alone.
With respect to claim 14, Paukner teaches the method according to claim 13, further comprising: combining the exhaust gas of all cylinders downstream of the cylinders in an exhaust system (apparent from at least Fig. 1); and determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or the subsequent quantity of fuel is a maximum [as discussed by at least ¶ 0008-0010, 0013, 0017, 0019, 0021, 0029, 0038-0040, 0044, 0046-0048, 0052 & 0054, the combined exhaust gas of the cylinders 34 downstream of the gas engine 14 in an exhaust system 18 is regulated to a real lambda value equal to 1 (or to a real lambda value that fluctuates within a lambda window, typically between 0.97 to 1.03) (e.g., “the exhaust gas has a stoichiometric composition”) at times including when the relatively larger second amount is supplied to at least the “remaining cylinders” and the at least one cylinder 34 is deactivated and pumps fresh air to the exhaust system 34, and at other times including when the relatively larger second amount is supplied to at least the “remaining cylinders” and an opening of a throttle valve 16 is controlled to increase; because determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition and the subsequent quantity of fuel is a maximum quantity of fuel are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 
Paukner appears to lack a clear teaching as to whether the exhaust gas of all cylinders is combined downstream of outlet valves because Paukner appears to be silent to outlet valves (exhaust valves). Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to include outlet valves (exhaust valves) at each cylinder of a gasoline internal combustion engine to control exhausting of gases to an exhaust system from each of the cylinders after combustion. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 

With respect to claim 15, Paukner modified supra teaches the method according to claim 14, further comprising: supplying the exhaust gas of the internal combustion engine to an exhaust gas purification device; determining a temperature in the exhaust gas purification device, and, when a limiting value is exceeded by the temperature, at least one of reducing the subsequent quantity of fuel to be closer to the initial quantity of fuel, increasing a supplied quantity of fresh gas supplied to the internal combustion engine, adjusting the ignition in an earlier direction, opposite the retarded direction, starting from the threshold ignition timing, and deactivating another cylinder (as discussed in detail above with respect to claim 22). 

With respect to claim 16, Paukner modified supra teaches the method according to claim 15, further comprising supplying the internal combustion engine with the subsequent quantity of fuel in an enrichment time period, at least one of starting before the cylinder deactivation and ending after the cylinder deactivation (as discussed in detail above with respect to claim 23). 

With respect to claim 17, Paukner modified supra teaches the method according to claim 16, further comprising initiating the enrichment time period when a change in torque is predicted based on at least one operating parameter of the drive device (as discussed in detail above with respect to claim 24). 

With respect to claim 18, Paukner modified supra teaches the method according to claim 17, further comprising predicting the change in torque upon at least one of an operating time approaching one or more future events (as discussed by at least ¶ 0014-0016). 
Paukner appears to lack a clear teaching as to whether the change in torque is predicted upon at least one of an operating time approaches a transmission shift point and a tire slip approaches a slip limit (note: because an operating time approaches a transmission shift point and a tire slip approaches a slip limit are recited in the alternative, it is sufficient to address one of the claimed alternatives) because Paukner appears to be silent to a transmission shift point (or a shiftable transmission) and/or a slip limit (or tire slip). Nevertheless, for example, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to for a motor vehicle powered by the gasoline internal combustion engine to include a shiftable transmission, including a shiftable transmission having transmission shift points at which the shiftable transmission is shifted to increase or reduce torque, to adaptably control power output of the gasoline internal combustion engine to wheels of the motor vehicle. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Paukner, if even necessary, to include a shiftable transmission having transmission shift points. In such a modification, if even necessary, it is also understood that an operating timing of the internal combustion engine would always necessarily approach a future transmission shift point, even if the future 

With respect to claim 19, Paukner modified supra teaches the method according to claim 18, further comprising ending the enrichment time period after the cylinder deactivation ends, as soon as an oxygen filling level of an oxygen accumulator of the exhaust gas purification device has reached a setpoint filling level (as discussed in detail above with respect to claim 26). 

With respect to claim 21, Paukner modified supra teaches the method according to claim 11, further comprising: combining exhaust gas of all cylinders downstream of outlet valves; and determining the subsequent quantity of fuel supplied during the cylinder deactivation so that the exhaust gas has a stoichiometric composition or the subsequent quantity of fuel is a maximum quantity of fuel (as discussed in detail above with respect to at least claim 14). 

With respect to claim 25, Paukner modified supra teaches the method according to claim 24, further comprising predicting the change in torque upon at least one of an operating time approaches a transmission shift point and a tire slip approaches a slip limit (as discussed in detail above with respect to claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747